Jan Fischer-Wade Lincoln Benefit Life Company Phone: 402.328.5708 Email: jfis6@allstate.com VIA EDGAR TRANSMISSION May 2, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Lincoln Benefit Life Company Lincoln Benefit Life Variable Annuity Account (“Registrant”) Registration Statements on Form N-4 Certification Pursuant to Rule 497(j) of the Securities Act of 1933 Members of the Commission: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant shown below, we hereby certify that: 1.For the Registration Statements shown below, the form of Prospectus and Statement of Additional Information that would have been filed under 497(c) under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statement or amendment, and 2.The text of the most recent Registration Statement or amendment has been filed with the Commission electronically. RegistrantDepositor1940 Act # Registration Statement Lincoln Benefit LifeLincoln Benefit811-7924 333-50545 Variable Annuity AccountLife Company 333-109688 You may direct any questions regarding this filing to the undersigned at (402) 328-5708. Very truly yours, /s/JAN FISCHER-WADE Jan Fischer-Wade
